DETAILED ACTION
Response to Amendment
In the amendment dated 5/10/22, the following has occurred: Claim 10 has been amended.
Claim rejection 112 has been withdrawn in response to the amendment of Claim 10.
Claims 1-21 are pending.  Claims 1-16 are examined in this office action.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 5/10/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claims 1, 4-8, 11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Manthiram et al., US 20150318532 (hereinafter, Manthiram) in view of Fujiwara et al., US 20160216031 (hereinafter, Fujiwara).
As to Claim 1:
	Manthiram discloses a battery test assembly (see “batteries… contain contacts, a casing, or wiring… safety devices…”, [0124]) comprising:
a container (see “casing… to protect the cell and wires…”, 0005, 0124]);
a first electrode having a first non-electrically active coating material (see “… active material… anodes and cathodes often contain other materials… binder… conductive materials, such as a carbon particles… slurry dries… coating…”, [0009]);
a second electrode having a second non-electrically active coating material (see “… active material… anodes and cathodes often contain other materials… binder… conductive materials, such as a carbon particles… slurry dries… coating…”, [0009]);
a separator disposed between the first electrode and the second electrode the separator comprising an insulator material (see “… insulator separating the electrodes…”, [0005, 0098]);
and a non-ionic liquid, wherein the first electrode, separator and second electrode are layer (see “… electrolyte can be a nonionic liquid…”, [0106]).
	However, Manthiram does not disclose: (a) a top and a bottom with an opening in the top or that the electrolyte containing the non-ionic liquid is in the cavity; and (b) a wound/spiral electrode assembly configuration.
	In the same field of endeavor, Fujiwara also discloses a wound/jelly roll electrode assembly that comprises of a container housing the electrode assembly similar to that of Manthiram (see Fig. 3, [0030]).  Regarding (a), Fujiwara discloses that a typical container such as that of Manthiram would contains top and bottom with an opening on the top as shown below.  Also, Fujiwara also discloses the separator is impregnated with electrolyte as to provide the electrolyte to the battery within the battery housing and inside the cavity [0030]. 

    PNG
    media_image1.png
    374
    743
    media_image1.png
    Greyscale

	Regarding (b), Fujiwara further discloses that the layer electrode assembly such as shown in Figure 3 and similar to that of Manthiram can be wound in a roll [0030] as to form different battery shape and be used in a more application. 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a container having a top and bottom with an opening as taught by Fujiwara to the battery of Manthiram as to house the electrode assembly and allow the electrode assembly and electrolyte to be disposed inside the case.  Furthermore, incorporation of the electrolyte within the cavity of the casing allow the electrolyte to be provided to the electrode assembly and allow the battery to operate.  Also, it would also be obvious to incorporate wound configuration to Manthiram as taught by Fujiwara as forming a spiral/wound configuration can be useful to formed other different battery shape and be used in more application.
As to Claim 4:
	Manthiram does not disclose thermocouple within the cavity.
	In the same field of endeavor, Fujiwara also discloses a wound/jelly roll electrode assembly that comprises of a container housing the electrode assembly similar to that of Manthiram (see Fig. 3, [0030]).  Furthermore, Fujiwara discloses that thermocouples can be set within the electrode assembly as to test the temperature throughout the electrode assembly [0015, 0028, 0032, 0033].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate thermocouples to the electrode assembly of Manthiram as taught by Fujiwara as to test/keep track of the temperature throughout the electrode assembly [0015, 0028, 0032, 0033] and prevent temperature exceeding a threshold.
As to Claim 5:
	Manthiram does not disclose thermocouple within the cavity.
	In the same field of endeavor, Fujiwara also discloses a wound/jelly roll electrode assembly that comprises of a container housing the electrode assembly similar to that of Manthiram (see Fig. 3, [0030]).  Furthermore, Fujiwara discloses that thermocouples can be set within the electrode assembly as to test the temperature throughout the electrode assembly [0015, 0028, 0032, 0033].  As shown in Figure 4, the thermocouples can be placed at any distance within the center of the spiral configuration.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate thermocouples to the electrode assembly of Manthiram as taught by Fujiwara as to test/keep track of the temperature throughout the electrode assembly [0015, 0028, 0032, 0033] and prevent temperature exceeding a threshold.
As to Claim 6:
	Manthiram does not disclose thermocouple within the cavity.
In the same field of endeavor, Fujiwara also discloses a wound/jelly roll electrode assembly that comprises of a container housing the electrode assembly similar to that of Manthiram (see Fig. 3, [0030]).  Furthermore, Fujiwara discloses that thermocouples can be set within the electrode assembly as to test the temperature throughout the electrode assembly [0015, 0028, 0032, 0033].  As shown in Figure 4, the thermocouples can be placed at any distance within the center of the spiral configuration.  Also, the thermocouples can thus be placed anywhere between the outer surface and the center of the spiral configuration.  The thermocouple can be placed on a separator, a cathode or an anode and that thermocouple would be between another cathode, anode, separator, and the casing.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate thermocouples to the electrode assembly of Manthiram as taught by Fujiwara as to test/keep track of the temperature throughout the electrode assembly [0015, 0028, 0032, 0033] and prevent temperature exceeding a threshold.
As to Claim 7:
	Manthiram does not disclose thermocouple within the cavity.
In the same field of endeavor, Fujiwara also discloses a wound/jelly roll electrode assembly that comprises of a container housing the electrode assembly similar to that of Manthiram (see Fig. 3, [0030]).  Furthermore, Fujiwara discloses that thermocouples can be set within the electrode assembly as to test the temperature throughout the electrode assembly [0015, 0028, 0032, 0033].  As shown in Figure 4, the thermocouples can be placed at any distance within the center of the spiral configuration.  Also, the thermocouples can thus be placed anywhere between the outer surface and the center of the spiral configuration.  The thermocouple can be placed on a separator, a cathode or an anode and that thermocouple would be between another cathode, anode, separator, and the casing.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate thermocouples to the electrode assembly of Manthiram as taught by Fujiwara as to test/keep track of the temperature throughout the electrode assembly [0015, 0028, 0032, 0033] and prevent temperature exceeding a threshold.
As to Claim 8:
	Manthiram has disclose above that the electrolyte can be a nonionic liquid in one embodiment and does not require salt as in other embodiment [0106].
As to Claim 11:
	Manthiram does not disclose a heater.
	In the same field of endeavor, Fujiwara also discloses a wound/jelly roll electrode assembly that comprises of a container housing the electrode assembly similar to that of Manthiram (see Fig. 3, [0030]).  Fujiwara also discloses a heater within the axial-side of the electrode assembly as to heat the electrode assembly to achieve a certain temperature with in the electrode assembly [0021].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heater as taught by Fujiwara to the electrode assembly of Manthiram as to heat the electrode assembly to achieve a certain temperature with in the electrode assembly [0021].
As to Claims 15-16:
	Manthiram discloses active material slurry casted onto current collectors [0161, 0180], but does not disclose that the active material is casted on both side of the current collectors.
	  In the same field of endeavor, Fujiwara also discloses a wound/jelly roll electrode assembly that comprises of a container housing the electrode assembly similar to that of Manthiram (see Fig. 3, [0030]).  Fujiwara also discloses that the active material is formed on both sides of the current collectors [0022].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate electrode active material on both sides of the current collectors as to increase the active material loading on the current collector.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manthiram et al., US 20150318532 (hereinafter, Manthiram) in view of Fujiwara et al., US 20160216031 (hereinafter, Fujiwara), as applied above to Claim 1, and further in view of Sun et al., US 20140113202 (hereinafter, Sun).
	Manthiram discloses electrolyte can be non-ionic liquid but does not disclose what the non-ionic liquid are.
	In the same field of endeavor, Sun also discloses a battery comprising electrolyte that comprises non-ionic solvent/additive similar to that of Manthiram.  Sun further discloses that the non-ionic solvent/additive can be vinylene carbonate, vinyl ethylene carbonate (VEC), vinyl ethylene sulfite (VES), and butylene carbonate (BC), which can improve low temperature performance of the electrolyte [0005, 0009]. 
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate vinylene carbonate, vinyl ethylene carbonate (VEC), vinyl ethylene sulfite (VES), and butylene carbonate (BC) as the non-ionic liquid of Manthiram as taught by Sun as to improve low temperature performance of the electrolyte [0005, 0009].
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Manthiram et al., US 20150318532 (hereinafter, Manthiram) in view of Fujiwara et al., US 20160216031 (hereinafter, Fujiwara), as applied above to Claim 1, and further in view of Berowitz et al., US 20090297949 (hereinafter, Berowitz).
	See 112 rejection above.
	Manthiram discloses electrolyte can also incorporate salt such as LiPF6 [0107], but does not disclose the specific amount of LiPF6.
	In the same field of endeavor, Berowitz also discloses LiPF6 as a salt in an electrolyte similar to the electrolyte of Manthiram [0002, 0011, 0038, 0041, 0043, 0050].  Berowitz also discloses that electrolyte comprises salts in an amount of 0.5-2.0 mol/L or about 10-40% of salt/LiPF6 [0011], which can provide the sufficient ionic reaction in the battery.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate 0.5-2.0 mol/L of salt as taught by Berowitz to the electrolyte of Manthiram as to provide the sufficient ionic reaction in the battery.
Claims 2-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manthiram et al., US 20150318532 (hereinafter, Manthiram) in view of Fujiwara et al., US 20160216031 (hereinafter, Fujiwara), as applied above to Claims 1 and 11, and further in view of WO 2019017994 (relying on US 20200168959 for citation; hereinafter Hettrich).
As to Claims 2-3:
	Manthiram does not comprise a pressure sensor (claim 2) as arranged (claim 3).
	In the same field of endeavor, Hettrich also discloses a battery having a housing comprising at least an electrochemical cell similar to that of Manthiram and Fujiwara ([0007], Abstract).  Hettrich further discloses a pressure sensor within the housing between the housing and one of the electrode of the battery (Fig. 1, [0007-0011]).  The pressure sensor is used as to monitor the pressure within a housing an apply pressure to the separator electrolyte of the battery cell and prevent excessive pressure within the battery [0007-0011, 0068].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate pressure sensor to the battery of Manthiram as taught by Hettrich as to monitor the pressure within a housing an apply pressure to the separator electrolyte of the battery cell and prevent excessive pressure within the battery [0007-0011, 0068].
As to Claim 12:
	Manthiram does not disclose a heater.
	Fujiwara discloses a heater coil/sheet/insertion as discussed in claim 11, but it does not disclose specifically resistive insertion heater or resistive sheet heater.
	In the same field of endeavor, Hettrich also discloses a battery having a housing comprising at least an electrochemical cell similar to that of Manthiram and Fujiwara ([0007], Abstract).  Hettrich further discloses that the heating element is commonly resistive heater, inductive heater or connective heater [0050].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate resistive heater, inductive heater or connective heater [0050] as taught by Hettrich as the heater of modified Manthiram as to properly heat the electrode assembly to a certain target temperature.
As to Claim 13:
	Manthiram does not disclose a heater.
	Fujiwara discloses a heater coil/sheet/insertion as discussed in claim 11 where the heater coil is at the axial as to heat the electrode assembly to achieve a certain temperature with in the electrode assembly [0021].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heater as taught by Fujiwara to the electrode assembly of Manthiram as to heat the electrode assembly to achieve a certain temperature with in the electrode assembly [0021].
As to Claim 14:
Manthiram does not disclose a heater.
	Fujiwara discloses a heater coil/sheet/insertion as discussed in claim 11 where the heater coil is at the axial as to heat the electrode assembly to achieve a certain temperature with in the electrode assembly [0021].  As noted, the heater is in the center thus it is located between the separator, cathode, anode and the casing.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a heater as arranged as taught by Fujiwara to the electrode assembly of Manthiram as to heat the electrode assembly to achieve a certain temperature with in the electrode assembly [0021].
	Response to Arguments
Applicant’s arguments, see Page 6-7 of Remarks, filed 5/10/22, with respect to Claim 1 have been fully considered and are persuasive.  The 103 rejection has been updated to address the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        /JIMMY VO/Primary Examiner, Art Unit 1723